EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Adam Masia on 03/16/2022.
The application has been amended as follows: 
A- Claims 2 and 3 have been canceled.
B- Claim 4 has been amended as follows:
In line 1, the term “Claim 2” has been changed to --Claim 1--.
C- Claim 1 has been amended as follows:
--1 (amended). A lumber handling and cutting apparatus comprising: 
an incoming material conveyor assembly; 
a cutting assembly; and 
a material infeed assembly adjacent to the incoming material conveyor assembly and adjacent to the cutting assembly, the material infeed assembly including: 
an infeed conveyor adjacent to the incoming material conveyor assembly; 
a stop member connected to the infeed conveyor; 

a support member connected to the infeed conveyor, the support member configured to support a lumber board such that the lumber board does not fall off the infeed conveyor as the lumber board is fed from the infeed conveyor to the dogged chain conveyor;
wherein the infeed conveyor is downwardly sloped toward the stop member and wherein the support member includes a downwardly inclined portion corresponding to the downwardly sloped infeed conveyor; and
wherein the dogged chain conveyor is upwardly curved toward the cutting assembly and wherein the support member includes an upwardly curved portion corresponding to the upwardly curved dogged chain conveyor.--
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for setting form a lumber handling and cutting apparatus comprising a material infeed assembly including an infeed conveyor adjacent to an incoming material conveyor assembly, a stop member connected to the infeed conveyor, a dogged chain conveyor adjacent to a bottom end of the infeed conveyor and the stop member, and a support member connected to the infeed conveyor, the support member configured to support a lumber board such that the lumber board does not fall off the infeed conveyor as the lumber board is fed from the infeed conveyor to the dogged chain conveyor, wherein the infeed conveyor is downwardly sloped toward the stop member and wherein the support member includes a downwardly inclined portion corresponding to the downwardly sloped infeed conveyor, and wherein the 
For example, Quenneville (2003/0015256) teaches a material infeed assembly including an infeed conveyor (horizontal section of a log-feeding mechanism 11) adjacent to an incoming material conveyor assembly (inclined section of the log-feeding mechanism), a stop member 15 connected to the infeed conveyor, and a support member (sidewalls of the log-feeding mechanism 11) connected to the infeed conveyor, the support member configured to support a lumber board such that the lumber board does not fall off the infeed conveyor as the lumber board is fed from the infeed conveyor to the dogged chain conveyor, 
Although Quenneville does not teach a dogged chain conveyor adjacent to a bottom end of the infeed conveyor and the stop member, this feature is known in the art and it is within the knowledge of one skilled in the art to use a dogged chain in the log-feeding mechanism for feeding the logs.
However, Quenneville or other references does not teach wherein the infeed conveyor is downwardly sloped toward the stop member and wherein the support member includes a downwardly inclined portion corresponding to the downwardly sloped infeed conveyor, and wherein the dogged chain conveyor is upwardly curved toward the cutting assembly and wherein the support member includes an upwardly curved portion corresponding to the upwardly curved dogged chain conveyor.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sawmills of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PHONG H NGUYEN/Examiner, Art Unit 3724